Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-12, 14-22 are presented for examination.
Claims 1, 3-4, 11-12, 14-15, 17-20 are currently amended.
Claims 2 and 13 are canceled without prejudice.
Claims 21-22 are newly added.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12, 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Avetisov et al., (Avetisov) U.S. Pub. No. 2020/0067922, in view of Peckover U.S. Pub No. 2011/0173676.

As to claim 1, Avetisov teaches the invention as claimed, including a computer-implemented method, comprising: 
analyzing trusted asset data of a first entity to obtain asset description information of the first entity, wherein the trusted asset data is stored on a trusted device (par. 0059 (policy information may be stored on the server.  Policy may be updated for different secured assets), par. 0026, 0061-0063 (obtain a result for the credential input by the user)); 
obtaining service information of available services provided by a plurality of second entities (par. 0020-0022, 0080-0081); 
determining target service information that matches the first entity (par. 0081-0083, 0085 (determining, from information stored within the UID repository 160 in response to receiving a token from the client device 135, whether the received token matches a valid token received from the authentication server 155)); and 
sending the target service information to the first entity (par. 0073, 0130 (retrieve data from server and present the data received from the server to the user)). 
Avetisov does not clear teach a node of a blockchain network.  However, Avetisov discloses computing system 1000 may include a plurality of computing devices (e.g., distributed computer systems) to implement various processing functions (par. 0121, 0124) 
Avetisov does not explicitly teach extracting, by the node of the blockchain network and by parsing the asset description information of the first entity based on a service condition of the enterprise and based on a service scope of the enterprise and by using machine learning, a data feature corresponding to the asset description information, determining, by the node of the blockchain network and from the service information and based on the data feature, target information that matches the first entity.
Peckover teaches extracting, by the node of the blockchain network and by parsing the asset description information of the first entity based on a service condition of the enterprise and based on a service scope of the enterprise and by using machine learning, a data feature corresponding to the asset description information, determining, by the node of the blockchain network and from the service information and based on the data feature, target information that matches the first entity (abstract, par. 0031-0033, 0063-0065, 0067, 0100-0103, 0190-0191, 0291-0296).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Avetisov and Peckover to provide an efficient system for electronically protecting, monitoring and controlling data and digital content (Peckover, par. 0002). 

As to claim 5, Avetisov teaches the invention as claimed, including the computer-implemented method according to claim 4, wherein the asset description information is stored in a decentralized digital identity document corresponding to the first entity (fig. 1). 

As to claim 6, Avetisov teaches the invention as claimed, including the computer-implemented method according to claim 1, further comprising: after determining the target service information that matches the first entity, determining one or more of the plurality of second entities that support the target service information; and sending the service information of the first entity to the one or more of the plurality of second entities (par. 0073, 0081-0083, 0085, 0173). 

As to claim 7, Avetisov teaches the invention as claimed, including the computer-implemented method according to claim 1, further comprising: 
receiving a first service request sent by an end-user device of the first entity; determining a service type requested by the first service request (par. 0026, 0059, 0061-0063); 
determining the target service information that matches the service type from the service information (par. 0081-0083, 0085); and 
sending the target service information to the first entity, wherein the target service information comprises an entity information list of entities associated with the target service information (par. 0073, 0130). 

As to claim 8, Avetisov teaches the invention as claimed, including the computer-implemented method according to claim 7, further comprising: 
after sending the target service information to the first entity, determining, from the entity information list of entities and selected by the first entity, a target entity; and sending the trusted asset data of the target entity to the first entity (par. 0081-0083, 0085, 0130). 

As to claim 9, Avetisov teaches the invention as claimed, including the computer-implemented method according to claim 8, further comprising: 
after determining the target entity, receiving a second service request sent by the first entity; obtaining the asset description information provided by the first entity (par. 0081-0083, 0085); and 
sending the asset description information provided by the first entity to the target entity for verification (par. 0073, 0130). 

As to claim 10, Avetisov teaches the invention as claimed, including the computer-implemented method according to claim 9, further comprising: 
receiving a verifiable claim after the asset description information is verified by the target entity (par. 0081-0083, 0085); and 
sending the verifiable claim to the first entity, wherein the verifiable claim authorizes the first entity to obtain the trusted asset data of the target entity (par. 0073, 0130). 

As to claim 11, Avetisov-Peckover teaches the invention as claimed, including the computer-implemented method according to claim 9, further comprising: sending the trusted asset data of the target entity to the first entity after the asset description information is verified; and deleting the trusted asset data from the trusted device (Avetisov, par. 0073, 0130) after determining the service type includes obtaining data ownership of the trusted asset data (Peckover, par. 0152-0153, 0123-0139). 

Claims 12, 16-22 have similar limitations as claims 1, 5-11; therefore, they are rejected under the same rationale.

Claims 3-4, and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Avetisov et al., (Avetisov) U.S. Pub. No. 2020/0067922, in view of Peckover U.S. Pub No. 2011/0173676, and further in view of Danielson et al., (hereinafter Danielson) U.S. Pub No. 2020/0136831.

As to claim 3, Avetisov-Peckover teaches the invention as claimed, including the computer-implemented method according to claim 1; however, Avetisov-Peckover does not explicitly teach wherein the trusted asset data is published by the first entity to the blockchain network.   Danielson teaches wherein the trusted asset data is published by the first entity to the blockchain network (abstract, par. 0024, 0029, 0061-0066).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Avetisov-Peckover and Danielson to provide an efficient system for publishing asset to the blockchain upon determining the requirement and criteria of the first record are satisfied by the second record (Danielson, abstract).

As to claim 4, Avetisov-Peckover-Danielson teaches the invention as claimed, including the computer-implemented method according to claim 1, wherein the asset description information is published by the node of the blockchain network to the blockchain network (abstract, par. 0024, 0029, 0061-0066).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Avetisov-Peckover and Danielson to provide an efficient system for publishing asset to the blockchain upon determining the requirement and criteria of the first record are satisfied by the second record (Danielson, abstract).

Claims 14-15 have similar limitations as claims 3-4; therefore, they are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU HA T NGUYEN/Primary Examiner, Art Unit 2444